Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered April 9, 2007 in a proceeding pursuant to Domestic Relations Law article 7. The order determined that the consent of respondent to the adoption of the child is not required.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Petitioners commenced this proceeding seeking to adopt respondent mother’s child. We reject the contention of the mother that Family Court erred in dispensing with her consent to the adoption pursuant to Domestic Relations Law § 111 (2) (a). The record establishes that the mother failed to maintain contact with the child for a period of six months prior to the filing of the petition, although able to do so, “thereby evincing an intent to forego her parental rights and obligations with respect to the child” (Matter of Jenny-Beth L. v Bryan C.W., 23 AD3d 1069, 1069 [2005]; see Matter of Ryan Paul L., 112 AD2d 47 [1985]). Indeed, the mother’s only contact *1281with the child during the relevant time period was an occasional telephone call, and “[s]uch insubstantial and infrequent contact is insufficient to preclude a finding of abandonment” (Matter of Amanda, 197 AD2d 923, 924 [1993], lv denied 82 NY2d 662 [1993]; see Domestic Relations Law § 111 [6] [b]). The court was entitled to discredit the testimony of the mother that petitioners thwarted her efforts to contact the child (see Jenny-Beth L., 23 AD3d at 1069; Matter of Shaolin G., 277 AD2d 312 [2000], lv denied 96 NY2d 710 [2001]). Present—Hurlbutt, J.P, Martoche, Smith, Green and Fine, JJ.